Title: Gravestone Inscriptions at Ecton and Banbury, [July 1758]
From: Franklin, Benjamin
To: 


When Franklin visited Ecton in Northamptonshire and Banbury in Oxfordshire seeking the remains and records of the English Franklins, he had his son copy the gravestone inscriptions of Uncle Thomas Franklin (A.5.2.1) and his wife Eleanor at Ecton, and of Grandfather Thomas Franklin (A.5.2) and his son John at Banbury. The inscriptions, as transcribed by William and printed below from the manuscript in his hand, vary in some unimportant respects from the capitalization, abbreviations, and use of Arabic numerals on the stones themselves.
 
Ecton Church Yard
Here lyeth the Body of Thos. Franklin who departed this Life January the 6th. Anno Domini 1702, in the 65th. Year of his Age.
Here lyeth the Body of Eleanor Franklin the Wife of Thos. Franklin who departed this Life the 14th. of March 1711, in the 77th. Year of her Age.
Banbury Church Yard
  Here lyes the Body of Thos. Franklin who was buried March 24, 168½. And also the Body of John the Son of the abovesaid Thos. Franklin who was buried June the 11th.or 9th } 1691
